DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
For purposes of examination, the examiner will reference the paragraph numbers used in corresponding US PGUB – US 20200155850 A1. 
 The drawings are objected to because in Figure 1 “205” is listed twice and appears to be directed to two different locations/features of electrode device 200. In addition, Figures 10, 13, and 16 contain additional features such as the paragraph symbol or an unintentional line for correction under specific words. An example is “pulse generating device 100” in Figure 10. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
“hole 14” (e.g. [0075]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they include the following reference character(s) not mentioned in the description: Figure 17, item “609.” Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (4) because reference character “607” has been used to designate both “cabling” (e.g. [0084]; [0092]) and “Teflon plugs” (e.g. [0089]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “200”, “500”, and “600” have been used to designate the electrode device in Figure 19. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0042] – Remove “1.” from paragraph
[0047] – “conductance is measure of the ease with which an electric current passes the tissue” is unclear and requires further clarification
[0051] & [0055] – instead of “200-1” electrode is listed as “200” which conflicts with “electrode device 200”
Appropriate correction is required.
The use of the term “DEEPC” (e.g. [0018]; [0027]; [0033]; [0041]) and “Teflon” (e.g. [0086], [0089]; [0070]-[0071]) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected, and every effort made to prevent their use in any manner, which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1, 4-5, and 7-9 are objected to because of the following informalities:  
Claim 1 – “the type of tissue” should be “a type of tissue” to avoid lack of antecedent 
Claim 4 – “the range” should be “a range” to avoid lack of antecedent 
Claim 5 – the variables listed in the equation include “the” rather than “a” (i.e. the density of tissue) and should be modified to avoid lack of antecedent
Claim 7 – “pulse generating means” should be modified to “pulse generating device” for consistency 
Claim 8 – suggested re-wording from “both electrode” to “both electrodes” 
Claim 8 – “pulse generating means” should be modified to “pulse generating device” for consistency 
Claim 9 – “pulse generating means” should be modified to “pulse generating device” for consistency 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pulse generating device” and “impedance measuring model” in claim 1 and associated dependent claims; “pulse generating means” in claims 7-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In particular, “pulse generating device” is interpreted based on the exemplifying embodiments of the pulse generating device (e.g. [0093]-[0117]) including Figure 19. A “pulse generating device” can be configured 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In particular, claim 5 recites variables such as “tissue density.” One of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as it is unclear of how the tissue density or other variables may be measured, . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, and 7-9  and by virtue of dependency, claims 2-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "inserted in desired body part" in “when in use, is inserted in to a desired body part.” Similarly, claim 1 recites the limitation “arranged at the desired tissue” in “when the electrode device in use is arranged at the desired tissue.” One of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as it is unclear whether the device is physically placed in a body part and stimulation is delivered to a desired tissue type or the device and stimulation is generated at a desired body part. Due to inconsistency of the language, the claim is indefinite. For purposes of examination, the claim will be interpreted that the device is placed and stimulation occurs at a desired body part. 

Claim 7 recites “envelope surface” in “one or more needle electrode comprising an elongated insulating cover along its longitudinal envelope surface.” One of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as it is unclear of what an “envelope surface” entails. For purposes of examination, “envelope” will be interpreted as a surface of the insulating cover.  
The term "common distance" in claim 8 is a relative term, which renders the claim indefinite. The term "common distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, “common distance” will be interpreted as the same distance. 
Claim 9 recites, “an opening” in “a central stiff electrode configured to extend out from an opening in the front end” and “push the central stiff electrode forward through an opening in the front end.” One of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as it is unclear of whether “an opening” is the same or different openings. For purposes of examination, “an opening” will be interpreted as the same opening in the front end.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Paul et al. (US 2012/0323237 A1; hereinafter Paul).
Regarding claim 1, Paul discloses A device (e.g. Figure 3) for delivery of electrical pulses to a desired tissue of a mammal (e.g. Figure 1, item 24; [0073]), wherein the device comprises a pulse generating device (Figure 3, item 10) and an electrode device (Figure 1, item 14) connected to the pulse generating device (Figure 3, item 44; [0008];[0077]), wherein: the pulse generating device, by means of an impedance measuring module (i.e. measurement circuit), is configured to determine conductance (i.e. impedance, reactance) and phase angle values between one electrode of the electrode device and a reference electrode (i.e. ground and/or return electrode) of the electrode device when the electrode device (e.g. [0008]-[0009]; [0012];[0044]; [0081]-[0082]; Figure 9a) when in use, is inserted into a desired body part comprising the desired tissue and when pulses based on alternating currents having different frequencies (i.e. frequency sweep) are generated to the desired body part between the electrode and the  reference electrode (e.g. [0016]; [0038]-[0041]; claim 4) based on the determined conductance and phase angle values, the pulse generating device is configured to determine the type of tissue the electrode device penetrates (e.g. [0076]; [0084]; [0094]), when the electrode device, when in use, is inserted into the desired body part based on the determined conductance and phase angle values, the pulse generating device is configured to determine one or more parameters of electrical pulses to be delivered to the desired tissue (i.e. parameter of a certain value or voltage and current), when the electrode device in use is arranged at the desired tissue (e.g. [0031]-[0032]; [0039]-[0040]; 
Regarding claim 2, Paul teaches wherein the pulse generating device is configured to determine conductance and phase angle values at a number of different frequencies and wherein the pulse generating device is configured to  determine the type of tissue based on how the determined conductance and phase angle values change with changing frequencies (e.g. [0016]; [0038]-[0041]; [0084]; [0093]).
Regarding claim 3, Paul teaches wherein the pulse generating device is configured to determine conductance and phase angle values at a number of different frequencies and wherein the pulse generating device is configured to determine the type of tissue based on how a ratio of the determined phase angle value to the determined conductance value change with changing frequencies (e.g. [0028]; [0139]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Paul. 
Regarding claim 4, Paul discloses the invention substantially as claimed, but does not expressly disclose alternating currents having frequencies in the range of 1 kHz to 1000 kHz. Paul discusses frequency choice is within the purview of one of ordinary skill of the art. Furthermore Paul provides example frequencies such as 50-500 kHz and a Frequency sweep between kHz and 1 MHz (e.g. [0092]-[0093]; [0167]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device as taught by Paul with the claimed parameter range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please 
Regarding claim 6, Paul discloses the claimed invention but does not disclose expressly determining the one or more parameters of electrical pulses as one or more out of: - a maximum voltage as 1000 V; - a minimum voltage as 25 V;   - a maximum current as 16 A; - a minimum current as 0,2 A; - a maximum number of pulses as 12; - a minimum number of pulses as 1; - a maximum specific absorbed energy as 10 J/g; and - a minimum specific absorbed energy as 2 J/g. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device as taught by Paul with the determining of one or more specific parameters because Applicant has not disclosed that determining of one or more specific parameters provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with monitoring/assessing one or more parameters of identifying coupling conditions as taught by Paul. By monitoring phase angle, the voltage/current is also measured and compared and used to optimize ablation (e.g. [0031]; [0155]-[0158]). Thus, since it appears to be an arbitrary design consideration with routine optimization and fails to patentably distinguish over Paul [In re Aller, 105 USPQ 233].

Claim  5 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Panagopoulos et al. (Panagopoulos DJ, Johansson O, Carlo GL (2013) Evaluation of Specific Absorption Rate as a Dosimetric Quantity for Electromagnetic Fields Bioeffects. PLoS ONE 8(6); hereinafter Panagopoulos).
Regarding claim 5, Paul discusses determining electrical coupling or the state when a sufficient amount of electrical energy is transferred from the electrode to the tissue (e.g. [0017]). Although Paul is silent on the formula, calculation of specific absorbed energy or specific absorption rate is a well-known .   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Long et al. (US 2011/0152859 A1; hereinafter Long) and Lesh et al. (US 5921982; hereinafter Lesh).
Regarding claim 7, Paul teaches an electrode can be any appropriate size, shape, configuration, and/or type as well as the reference electrode can be of any appropriate type and disposed at any appropriate location (e.g. [0042]; [0158]). Through Figures 9-11, Long teaches a surgical instrument with an electrode device (e.g. 400) comprises: one or more needle electrode (e.g. 424b) comprising an elongated insulating cover (e.g. 453; 441; 426) along its longitudinal envelope surface, having at one end thereof a tip (e.g. 443b) configured to penetrate into the desired body part when in use, and being at the other end thereof configured to be connected to the pulse generating means as an inherent feature that is not shown in Figures 9-11 but rather item 14 in Figure 1 (e.g. [0037); and the electrode device is configured to push against an entrance surface of the desired body part when in use (e.g. [0077]-[0080]). Long also teaches a needle electrode with a spring (e.g. 445) but fails to teach a reference electrode configured to push against entrance of the desired body part. However Lesh discloses a medical probe device which includes mapping electrodes (e.g. Figure 5, item 88) which provide a nonvisual indication of where the tip assembly is located by monitoring electrical activity (e.g. Column 7, lines 38-45). It would be obvious to person having ordinary skill in the art at the effective filing to modify Paul to include the electrode device design of Long since the design includes spring can store energy to . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Long and Gifford et al. (WO 2007/078997 A2; hereinafter Gifford).
Regarding claim 8, Paul teaches an electrode can be any appropriate size, shape, configuration, and/or type as well as the reference electrode can be of any appropriate type and disposed at any appropriate location (e.g. [0042]; [0158]). Gifford teaches through Figures 14A-15B an electrode device (e.g. 300,320) comprises: a hollow tube (e.g. 306, 302) with an insulating casing (e.g. 304) except at a front end (e.g. 308, G) being configured to penetrate into the desired body part when in use, and being at the other end thereof configured to be connected to the pulse generating means (e.g. [0076]-[0084]) ; and  one or more electrode pairs (e.g. 310, 328, 329), wherein both electrode of an electrode pair is configured to extend out from a respective opening in a side wall of the tube at a common distance from the front end (e.g. [0076]-[0084]). Although though Figures 14A-15B fail to teach, an electrode configured to extend from an opening, Long teaches through Figures 9-11, an electrode device (e.g. 400) comprises: one or more needle electrode (e.g. 424b) comprising an elongated insulating cover (e.g. 453; 441; 426) along its longitudinal envelope surface, having at one end thereof a tip (e.g. 443b) configured to penetrate into the desired body part when in use. It would be obvious to person having ordinary skill in the art at the effective filing to modify Paul to include the electrode device design of Gifford since the design allows the electrode device to be positioned in to the patient’s vasculature as well as position the electrodes to puncture the vessel wall . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Long, Gifford, and Reuland et al. (WO 2016/090175 A1; hereinafter Reuland).
Regarding claim 9, Paul teaches an electrode can be any appropriate size, shape, configuration, and/or type as well as the reference electrode can be of any appropriate type and disposed at any appropriate location (e.g. [0042]; [0158]). Gifford teaches methods and apparatus for pulsed electric field neuromodulation to effectuate electroporation and through Figures 7A and 7B an electrode device is an expandable multi-electrode device comprising (e.g. 150): a hollow tube with an insulating casing  (e.g. 158 and 159) except at a front end (e.g. 157; G)  being  configured to penetrate into the desired body part when in use (e.g. [0055] –[0057); and being at the other end thereof configured to be connected to the pulse generating means as an inherent feature that is not shown in Figures 7A and 7B but rather item 50 in Figure 4B (e.g. [0044]) ; and an expansion volume (e.g. 154) configured, when expanded, to push parts of electrodes of the one or more electrode pairs (e.g. 156) out through a respective opening in a side wall of the tube (e.g. [0055]-[0057]). Although Gifford is silent on the central stiff electrode, Long teaches through Figures 9-11, an electrode device (e.g. 400) comprises: one or more needle electrode (e.g. 424b) comprising an elongated insulating cover (e.g. 453; 441; 426) along its longitudinal envelope surface, having at one end thereof a tip (e.g. 443b) configured to penetrate into the desired body part when in use. Similarly, although Gifford is silent on the electrode pair’s material, Reuland, teaches systems and methods for modulating nerves or other tissues as well as teaches one or more electrode pairs comprising electrodes made of flexible steel strips (e.g. [0249]; [0273]). It would be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN J KUKLA whose telephone number is (571)272-7250.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KAREN J KUKLA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

25 February 2021